Citation Nr: 0113006	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to a service-connected left 
knee disability.  

2. Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected left knee arthrotomy, suture of medial 
collateral ligament, and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from December 1957 to 
October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  The veteran's right shoulder disorder is not 
etiologically related to his service-connected left knee 
disability.  

2. The veteran's left shoulder disorder is not etiologically 
related to his service-connected left knee disability.

3.  The veteran's left knee disability is manifested by 
osteoarthritis, but with full extension and flexion ability 
to 125 degrees; the record indicates that the knee is stable, 
with no quadriceps atrophy.  




CONCLUSIONS OF LAW

1.  The veteran's right shoulder disorder is not proximately 
due to or the result of his service-connected left knee 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.310(a) (2000).  

2. The veteran's left shoulder disorder is not proximately 
due to or the result of his service-connected left knee 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.310(a) (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, DCs 5003, 5257, 
5260, 5261, 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curium order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, ___ Vet.App. 
___, No. 99-1788 (Feb. 22, 2001); see also Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In thie present case, the appellant was 
notified in the June 1999 rating decision that the clinical 
findings regarding the left knee disability did not warrant 
an increased evaluation.  In addition, the veteran was 
notified that the medical evidence did not reflect a causal 
connection between his left knee disorder and his right and 
left shoulder disabilities.  These facts represent the key 
issues in this case, and the rating decision, as well as the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), informed the appellant that evidence was need to 
show a relationship between the postservice diagnosis of 
right and left shoulder disabilities and his left knee 
disorder.  He was also provided with the criteria in the VA 
Rating Schedule, which clearly points out the clinical 
findings required for a rating in excess of 20 percent for 
the knee.  The Board concludes that the discussions in the 
rating decision, SOC, and SSOCs informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Here, the veteran has not made reference to any 
unobtained evidence that might aid his claims, or that might 
be pertinent to the reasons for the denial of his claims.  
The RO requested all relevant treatment records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

Much of the evidence summarized below was provided in a 
January 1999 decision of the Board.  It is repeated here for 
clarity. 

The veteran filed an initial claim for VA benefits, seeking 
service connection for a left knee injury, in April 1985.

The veteran's service medical records (SMRs) show treatment 
for a tear of the medial collateral ligament of the left knee 
joint in August 1959.  He had been playing football during 
organized athletics, and twisted his knee.  An arthrotomy was 
performed, with suture of the medial collateral ligament.  
The SMRs are negative for right or left shoulder injury or 
impairment, although there was clinical history noted of a 
right arm fracture in childhood.  


In September 1959, according to the SMRs, the veteran 
appeared to be stronger than his physical therapy would 
indicate, and he was returned to limited duty status.  
Orthopedic examination in November 1959 indicated that the 
veteran desired a medical discharge, but the examiner found 
no basis upon which to grant that request.

At his separation medical examination, in July 1960, the 
veteran reported a history of a "trick" or locked knee, and 
of previous surgery on the left knee. The examiner indicated 
no lower extremity abnormalities.

A medical examination some years later, performed at a New 
York State correctional facility in July 1983, indicated a 
history of left knee surgery, with no current problems.  In 
September 1983, the veteran complained of right arm pain upon 
hyperextension.  

In a VA Form 9, substantive appeal, received in an earlier 
proceeding in September 1985, the veteran stated that, 
following surgery in 1959, he was hospitalized for several 
months and went through intensive rehabilitation.  He said 
that, when he returned to his unit, he was unable to even 
drive a truck.  He stated that he had a scar more than a foot 
long, with swelling and permanent numbness, as well as 
limited movement and pain in the knee.

In October 1987, the Board denied the veteran's appeal for a 
compensable evaluation of the service-connected left knee.  
The Board indicated that the veteran's knee was asymptomatic 
and the veteran had no physical limitations at that time.

The veteran filed a claim for an increased evaluation of his 
service-connected left knee condition in March 1997.  At that 
time, he stated that he was experiencing severe pain and was 
taking pain medication.


During outpatient treatment in April 1997, the examiner noted 
an assessment of left knee arthritis.  In July 1997 an 
assessment of knee pain and obesity was indicated, and 
decreased range of motion was noted.  The record also 
contains outpatient treatment records for complaints of knee 
pain in October and November 1997 and June 1998.

A VA examination of the joints was conducted in September 
1997.  The veteran provided a history of a left knee injury 
in 1959, with a torn medial collateral ligament.  He stated 
that his pain began to increase in the three years previous 
and he began to limp.  The examiner noted that the veteran 
limped when walking to and from the waiting room.  Clinical 
evaluation showed that the veteran's quadriceps strength was 
good and he had a large paramedian incision on the left with 
some numbness.  The veteran reported medial joint line 
tenderness.  The examiner stated that the knee was stable to 
AP lateral and rotatory stresses.  The knee demonstrated a 
little varus upon standing, but there was no other impairment 
of the knee such as subluxation or lateral instability, 
nonunion with loose motion, or malunion.  The examiner 
characterized the knee as stable.  There was also no left 
knee swelling shown.  The examiner indicated a range of 
motion of 95 degrees of flexion and 5 degrees of extension. 
X-ray examination, from August 1997, showed medial joint line 
narrowing, fluid in the joint, and calcification of the lower 
portion of the medial collateral ligament.  The examiner 
indicated diagnoses of status post-operative repair of the 
medial collateral ligament and osteoarthritis of the medial 
joint line, which has become symptomatic in the previous 
three years.

In October 1997, the RO assigned an increased rating of 10 
percent rating for the left knee disorder, effective March 
11, 1997.  In his November 1997 notice of disagreement, the 
veteran asserted that, due to pain and lateral instability of 
his left knee, he was entitled to a higher rating than the 10 
percent awarded by the RO.  The veteran stated that he could 
not climb stairs without difficulty, and said he experiences 
numbness in his lower left leg.


The record contains the statements of two friends of the 
veteran.  The statements were received in November 1997.  One 
friend recalled that the veteran complained of pain and lack 
of mobility, and his physical actions appeared to confirm 
these complaints.  He indicated that the veteran found it 
difficult to walk up stairs.  The second friend reported that 
he had observed the veteran stumbling and falling due to pain 
in his knee.  Both statements indicate that the veteran had 
begun to complain of hip problems due to his knee pain.

At a hearing, conducted before an RO Hearing Officer in May 
1998, the veteran testified that, while playing football for 
the Army, he injured his left knee.  He stated that he had 
noticed his knee condition deteriorating since the initial 
injury.  Transcript, p. 1.  He indicated that when he was in 
his late 30's, the knee disability began to significantly 
increase, and it "almost totally fell apart" about ten 
years prior to the hearing.  He stated that sitting in a car, 
and going up and down stairs was painful, and that there was 
some instability in the knee.  Transcript, p. 2.  The veteran 
indicated that he had tried to maintain exercise to keep the 
leg strong, but had to quit a year prior to the hearing 
because of pain.  Transcript, pp. 3-4.

The veteran testified that he would experience pain, similar 
to toothache pain, when walking.  He was being treated at the 
VA Medical Center (MC) for his left knee condition.  
Transcript, p. 4.  He stated that he had pain upon standing 
or walking for any period of time, but that it was tolerable.  
The veteran stated that the knee did not swell or feel hot to 
the touch.  Transcript, p. 5.  In addition, he related that, 
several years prior to the hearing, his knee gave out while 
walking up stairs and he injured his right shoulder when he 
fell.  Transcript, p. 6.

By decision dated in July 1998, the hearing officer increased 
the evaluation of the veteran's knee disability to 20 
percent, for moderate recurrent subluxation or lateral 
instability of the knee under 38 C.F.R. § 4.71a, DC 5257.

In a January 1999 Board decision, a rating in excess of 20 
percent for the left knee condition was denied.  


In statements dated in April and May 1999, the veteran 
attributed right and left shoulder disorders to falls that 
occurred because of his left knee disorder.  Received in 
April 1999 was a statement by a friend of the veteran in 
which it was recalled that he had seen the veteran stumble 
and fall on several occasions because the left knee gave out.  
He said that, on at least two occasions, the veteran 
complained that he hurt his right shoulder when he fell.  

Additional pertinent VA medical records include a March 1999 
outpatient treatment report in which the veteran complained 
of a "frozen" right shoulder.  In October 1999, the 
examiner noted that the veteran said that he had fallen many 
times because of his knee, and that this had resulted in 
injuries to both shoulders.  Examination showed severe 
limitation of movements and range of motion.  The examiner's 
assessment included that the veteran had shoulder injuries 
from the falls caused by his knee injuries.  

VA orthopedic examination in June 1999 showed that the 
veteran had a slight limp over his knee.  There was a 6-inch 
medial scar which was non-tender.  His range of motion was 
from 0 to 125 degrees.  The knee was stable to 
anterior/posterior (AP), lateral, and rotatory stresses.  
Valgus stressing caused pain.  There was no quadriceps 
atrophy.  X-rays showed osteoarthritis.  In addition, there 
was osteoarthritis of the right shoulder, but the examiner 
stated that he found it difficult to connect this to the 
veteran's left knee disorder as he could not connect the 
arthritis finding with any specific injury reported.  

At a personal hearing before a Hearing Officer at the RO in 
January 2000, the veteran reiterated his contention that his 
shoulder problems were the result of falls caused by his left 
knee.  Specifically, he reported increased instability in the 
left knee.  He said it was impossible to use stairs because 
of knee pressure.  Transcript, p. 2.  He used a cane for 
ambulation and wore a knee brace.  Transcript, p.3.  The 
veteran asserted that his current physician had indicated 
that his bilateral shoulder injuries might possibly be due to 
his left knee problems.  Transcript, p. 5.  


Upon VA orthopedic examination in March 2000, the veteran 
related that his left knee problems had increased in severity 
over the years.  He complained of pain and giving out of the 
knee.  He had fallen several times.  He occasionally used a 
cane.  On clinical evaluation, he limped significantly over 
his left knee.  The knee exhibited a 3-inch medial scar, 
which was not parapatellar but more medial.  There was no 
tenderness along the area of the scar.  His medial collateral 
ligament was stable.  He had no fluid on the knee.  There was 
palpable arthritis medially.  Range of motion was from 0 to 
98 degrees.  There was no patellofemoral crepitus, and the 
knee was completely stable to AP, lateral, and rotatory 
stresses.  Included were X-rays of the left shoulder and left 
knee, which reflected osteoarthritis in the left glenohumeral 
joint of the shoulder and in the left medial compartment of 
the knee.  The examiner's impression was status post trauma 
to the knee with post-traumatic arthritis of a significant 
degree.  With regard to the veteran's falls and his shoulder 
problems, the examiner stated that they were not related.  
The examiner added that the veteran had osteoarthritis of 
both shoulders, which was about equal.  This was noted to not 
be traumatic in nature, but rather simple idiopathic 
osteoarthritis.  Based upon these findings, the examiner 
reiterated the opinion that neither shoulder disability is 
related to the veteran's knee disability.

Pertinent Laws and Regulations

Service Connection

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  When aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

In the case of osteoarthritis, service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity, as determined by the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2000); DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).

The Board recognizes that the Court, in DeLuca, supra, held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

In VAOPGCPREC 23-97, the General Counsel stated that, when a 
knee disorder is rated under DC 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under DC 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, the General Counsel 
further stated that, if a veteran does not meet the criteria 
for a zero percent rating under either DC 5260 or 5261, there 
is no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

Degenerative arthritis (including osteoarthritis) is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a rating of 
10 percent.  38 C.F.R. § 4.71a, DC 5261.  Limitation of the 
flexion of the leg to 60 degrees is entitled to a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees is entitled to a 10 percent rating.  38 C.F.R. 
§ 4.71a, DC 5260.  Recurrent subluxation or lateral 
instability of the knee is entitled to a rating of 10 percent 
for slight impairment, 20 percent for moderate impairment, 
and 30 percent for severe impairment.  38 C.F.R. § 4.71a, DC 
5257.

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7803, 7804 (2000).  Scars may also be evaluated 
on the basis of any related limitation of function of the 
body part which they affect.  38 C.F.R. § 4.118, DC 7805 
(2000).  

38 C.F.R. § 4.25 (2000) requires that, except as otherwise 
provided, all disabilities arising from a single disease 
entity are to be rated separately.  The exception to this 
rule is when assignment of separate disability ratings would 
constitute pyramiding.  The pertinent regulation states, 
"The evaluation of the same disability under various 
diagnoses is to be avoided. . . . [T]he evaluation of the 
same manifestation under different diagnoses [is] to be 
avoided."  38 C.F.R. § 4.14 (2000).  The "critical 
element" in determining whether separate entities may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Esteban v. Brown, 6 Vet.App. 259, 
261 (1994).

Analysis

Service Connection for Right and Left Shoulder Disorders

After a careful review of the evidence of record, the Board 
concludes that entitlement to service connection for right 
and left shoulder disorders is not warranted.  The objective 
evidence of record indicates that the veteran currently 
suffers from osteoarthritis of both shoulders.  Clearly, 
there is no evidence in the file to suggest that this 
osteoarthritis occurred in service or was indicated within 
the one year presumptive period thereafter.  Rather, the 
veteran has argued solely that his service-connected left 
knee disability has caused him to fall on multiple occasions, 
resulting in injuries to the shoulders.

However, the available records concerning the shoulders show 
no right or left shoulder impairment which was specifically 
implicated in any of his falls.  The record verifies the 
development of bilateral shoulder arthritis many years after 
service, but not that this arthritis is secondary to the 
service-connected disability.  In fact, it has been 
specifically opined by a VA examiner that the veteran's 
shoulder arthritis (which was equal in both shoulders) was 
simple idiopathic (i.e., of unknown cause) osteoarthritis 
that was not the result of trauma.

We have considered the statements made by the veteran and 
others which attest to the fact that he has fallen due to 
problems with his left knee and injured his shoulders, it is 
noted that no specific shoulder injury (except by history) is 
indicated in the objective medical evidence.  As lay people, 
the veteran and his friends are not competent to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  See also Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Thus, while 
these individuals could state what was actually witnessed, no 
opinion that an unstable knee joint had caused a fall which 
resulted in the development of arthritis in the shoulders 
could be rendered by these individuals, since this would 
require medical expertise.  Further, the clinical evidence 
has found no undue laxity of the service-connected left knee.  

As to the applicability of Allen v. Brown, 7 Vet.App. 439, 
the Court has held that, pursuant to 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  This is of no avail to the 
veteran, however, because the evidence of record plainly does 
not support a finding that his service-connected left knee 
disability has increased the severity of his non-service-
connected arthritis in the shoulders.  Simply stated, and in 
light of Allen, there is no medical evidence that the 
veteran's osteoarthritis of the shoulders, first noted many 
years after service, was either cause or aggravated by his 
service-connected left knee disability.  

Finally, the Board points out that it is clear that the 
October 1999 assessment by a VA physician that the veteran 
had shoulder injuries that had resulted from falls caused by 
his knee injuries was based on a history as related by the 
veteran.  The Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported or is based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet.App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458 (1993); Guimond v. Brown, 6 Vet.App. 69 (1993).  

Increased Rating for Left Knee Disorder

In the instant case, the veteran has asserted that he has 
increased instability in the left knee.  During the June 1999 
VA examination, he exhibited full range of motion of the 
knee, and the knee was stable to AP, lateral, and rotatory 
stresses.  At the VA examination in March 2000, the medial 
collateral ligament was stable.  There was no patellofemoral 
crepitus, and the knee was completely stable to AP, lateral, 
and rotatory stresses.  The competent medical evidence of 
record does not show any subluxation or instability necessary 
for a compensable evaluation under 38 C.F.R. § 4.71a, DC 
5257.  These objective medical findings constitute the 
probative evidence regarding the question of subluxation or 
lateral instability, and, having been reported by 
professionally trained examiners, they outweigh the 
statements of instability claimed by the veteran.  

Osteoarthritis of the left knee is shown.  Range of motion, 
most recently, in March 2000, showed extension of 0 degrees 
with flexion to 98 degrees.  The measurement for flexion is 
well beyond that indicated in the Schedule for a 
noncompensable rating.  38 C.F.R. § 4.71a, DC 6260.  The 
measurement for extension in entitled to a noncompensable 
rating under the Schedule.  38 C.F.R. § 4.71a, DC 5261.  In 
addition, the probative medical findings do not support an 
increased rating on the basis of additional functional loss 
due to pain or other pathology.  Upon recent examination in 
June 1999, the veteran reported pain upon valgus stressing.  
He also has reported chronic ache and intermittent swelling, 
as well as difficulty using stairs.  The VA examiner found 
that there was no quadriceps atrophy, and the recent 
examinations have not disclosed any other functional 
impairment such as nonunion or malunion.  While the veteran 
contends that he experiences pain that limits his abilities, 
he testified in May 1998 that the pain caused by prolonged 
standing or walking was tolerable.  Tr., p. 5.  Under 
38 C.F.R. § 4.71a, DC 5003, the veteran is entitled to a 10 
percent evaluation for osteoarthritis because there is at 
least some limitation of motion of the left knee joint that 
is noncompensable under the appropriate DCs.  

The Board notes that the VA examination reports from June 
1999 and March 2000 reflect that the veteran's left knee 
medial scar is non-tender.  As the scar is not shown to 
painful on objective demonstration, a compensable rating of 
10 percent is not warranted under 38 C.F.R. § 4.118, DC 7804.  
There is no evidence of record that the scar on the veteran's 
knee is painful.  In addition, there is no medical evidence 
of record demonstrating that there is nerve impairment 
affecting the left lower extremity.  

For these reasons, the Board finds that the veteran's left 
knee disability is manifested by no more than slight 
limitation of motion, an incision scar that is non-tender, no 
significant subluxation or lateral instability, and the 
probative evidence does not reflect additional functional 
loss due to pain.  The Board finds that the evidence is not 
so evenly balanced in this case as to warrant a higher 
rating, and concludes that the criteria for an evaluation in 
excess of 20 percent for service-connected left knee 
arthrotomy, suture of medial collateral ligament, and 
osteoarthritis, have not been met.


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

A rating in excess of 20 percent for a left knee disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

